Preble J.
in delivering the opinion of the court, observed that the conveyance, instead of being made for the benefit of Willis, was evidently intended for the security of Millions & Leavitt as payees of the note. It was manifest that Gorham, at the time of the transfer, had no knowledge that Willis had guarantied the payment ; and between them, therefore, there was no privity, and no contract created by that guaranty. Had Willis been called upon for the amount of the note, by reason of his separate stipulation, the payment of that amount would not, of itself, have given him a right of action against Gorham. It was a distinct matter, collateral to the note ; between other parties, and upon another consideration. There being therefore no consideration moving from Willis, for the conveyance of the property in question, he holds it as the trustee of Gorham, and must be charged as such in this action,